Order entered December 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01095-CV

    AERO COUNTRY EAST ASSOCIATION, INC. AND HEAVY VENTURES, LLC,
                             Appellant

                                              V.

       AERO COUNTRY PROPERTY OWNERS' ASSOCIATION, INC., Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-04018-2013

                                          ORDER
       The Court has reviewed the clerk’s record. The appellant’s amended notice of appeal

refers to a final judgment dated September 25, 2014. The Court ORDERS Andrea Stroh

Thompson, District Clerk of Collin County, Texas to file a supplemental clerk’s record including

the September 25, 2014 final judgment within FIVE days of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE